--------------------------------------------------------------------------------

Exhibit 10.18

Amendment No. 2 to Employment Agreement




Amendment Number 2 to the Amended and Restated Employment Agreement dated as of
December 5, 2003 (the “Employment Agreement”) as further amended on January 27,
2006, by and between Aetna Inc. (“Aetna”), a Pennsylvania corporation and Ronald
A. Williams (“Executive”).
 
Whereas, Aetna and Executive have previously entered into the Employment
Agreement;
 
Whereas, the Employment Agreement was amended on January 27, 2006 (“Amendment
Number 1”);
 
Whereas, Aetna and Executive wish to further amend the Employment Agreement to
comply with Section 409A of the Internal Revenue Code of 1986 and the
regulations issued thereunder, as amended from time to time (“Section 409A”);
 
Now, Therefore, the Employment Agreement is further amended effective December
31, 2008, as follows:


 
1.
Section 2.02(a) is amended to add the following sentence at the end
thereof:  “All bonuses shall be paid no later than March 15th of the calendar
year immediately following the year to which such bonuses relate.”

 
 
2.
Section 2.03(c) is amended to add the following sentence at the end
thereof:  “Notwithstanding the foregoing sentence, the parties agree that
Executive is not entitled to any vested benefit under his prior employer’s
defined benefit plan and therefore no offset shall be applied.”

 
 
3.
Section 2.03(d) is amended to delete the last sentence thereof and replace it
with the following sentence:  “The Pension Benefit shall be payable in the form
and at the times provided, from time to time, in the Retirement Plan and the
Supplemental Pension Benefit Plan, as applicable.”

 
 
4.
Section 3.02(b)(i) is amended to add the following sentence at the end thereof:

 
“The payment date with respect to restricted stock units (RSUs) shall be the
vesting date, provided, however, that to the extent any Award constitutes
‘deferred compensation’ within the meaning of Section 409A, such Award shall
vest as provided herein but payment shall not accelerate unless the Change in
Control would also be treated as having resulted in the occurrence of a ‘change
in control event’ as such term is defined in Treasury Regulation Section
1.409A-3(i)(5)(i) (a “409A Change in Control”).”
 
 

--------------------------------------------------------------------------------


 
 
 
5.
Section 3.02(b)(ii) is amended to add the following at the end of the last
sentence thereof:  “, including the last sentence thereof”.

 
 
6.
Section 3.03(y) is amended to add the following phrase at the end thereof:  “,
provided that a Change in Control must occur within six (6) months following the
Qualifying Event for this Section 3.03(y) to be applicable.

 
 
7.
Section 3.03(a) is amended to (i) delete the words “as soon as practicable”;
(ii) add the following phrase after the words “document business expenses”:  “,
payable in accordance with the Company’s payroll practice or applicable plan,
policy or program”; and (iii) add the following phrase after the words “(the
“Pro-Rata Bonus Amount”)”:  “, payable on the sixtieth (60th) day following the
Qualifying Event.”.

 
 
8.
Section 3.03(b) is amended to delete the words “as soon as practicable a lump
sum amount”.

 
 
9.
Section 3.03 is amended to add a new paragraph (d) as follows:

 
“(d)  Notwithstanding the foregoing:
 
(i)      if the Qualifying Event occurs after a Change in Control and such
Change in Control is also a 409A Change in Control, then (A) the amounts
provided in Section 3.04(b)(i) shall be paid in a lump sum amount on the
sixtieth (60th) day following the Qualifying Event (and subject to the Delay
Period, if applicable) and (B) the excess of the amounts provided in Section
3.03(b)(i) and (ii) over the amounts provided in Section 3.04(b)(i) shall be
paid in a lump sum amount on the date that is six (6) months and one (1) day
following the Qualifying Event;
 
(ii)     if the Qualifying Event occurs after a Change in Control and such
Change in Control is not a 409A Change in Control, then (A) the amounts provided
in Section 3.04(b)(i) shall be paid in accordance with such Section 3.04(b)(i),
(B) the excess of the amounts provided in Section 3.03(b)(i) and (ii) over the
amounts provided in Section 3.04(b)(i) shall be paid in a lump sum amount on the
date that is six (6) months and one (1) day following the Qualifying Event and
(C) all other benefits and payments provided in Section 3.04(b) shall be paid or
provided in accordance with such Section 3.04(b) and any excess of benefits and
payments provided in Section 3.03 shall be paid or provided in accordance with
such Section 3.03;
 
(iii)    If a Contemplation of a Change in Control is applicable and a Change in
Control occurs after a Qualifying Event (whether or not such Change in Control
is also a 409A Change in Control), then (A) the amounts provided in Section
3.04(b)(i) shall continue to be paid
 

--------------------------------------------------------------------------------


 
in accordance with such Section 3.04(b)(i), (B) the excess of the amounts
provided in Section 3.03(b)(i) and (ii) over the amounts provided in Section
3.04(b)(i) shall be paid in a lump sum amount on the date that is six (6) months
and one (1) day following the Qualifying Event and (C) all other benefits and
payments provided in Section 3.04(b) shall be paid or provided in accordance
with such Section 3.04(b) and any excess of benefits and payments provided in
Section 3.03 shall be paid or provided in accordance with such Section 3.03.
 
     10.
Section 3.04(b)(i) is amended to add the following language at the end
thereof:  “provided that such release shall be signed and returned to the
Company not later than 60 days following the Qualifying Event and provided
further that any payment required hereunder shall not begin until the sixtieth
(60th) day following a Qualifying Event.”

 
     11.
Section 3.06 is deleted in its entirety.

 
     12.
Section 4.02(b) is amended to delete the last sentence thereof and to replace it
with the following sentence: “In the event that the Payments are subject to
reduction hereunder, the Company will reduce first the Payments made under
Section 3.03(b) (or 3.04(b)(i), as the case may be) and then, if necessary, will
reduce other Payments pro-rata.”

 
     13.
Section 4.04(a) is amended to add the following at the end thereof:  “;
provided, however, that entitlement to payment under this Section 4.04(a) shall
not accelerate payment of, or change the form of payment with respect to, the
original Payments that were reduced under Section 4.02(b).”

 
     14.
Section 4.04(b) is amended to delete the second sentence thereof and to replace
it with the following sentence: “In the event that the Redetermined Payments are
subject to reduction under this paragraph and any such portion of the
Redetermined Payments has not yet been paid to Executive, the Company will
reduce first the portion of such unpaid Redetermined Payments that is
attributable to amounts payable under  Section 3.03(b) (or 3.04(b)(i), as the
case may be) and then, if necessary, will reduce other portions of the
Redetermined Payments pro-rata.”

 
     15.
Section 6.02 is amended to (i) delete the words “or connection with a
termination in a Contemplation of a Change in Control” and (ii) add the
following at the end thereof: “or the arbitrator determines that a termination
occurred in connection with a Contemplation of a Change in Control, provided
that payment for Executive’s legal fees and expenses shall be made within sixty
(60) days following the applicable determination.”

 
     16.
Section 6.17 is amended in its entirety to add the following paragraphs:

 
 

--------------------------------------------------------------------------------


 
 
“(a)           The intent of the parties is that payments and benefits under
this Agreement comply with or be exempt from Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  If Executive notifies the
Company (with specificity as to the reason therefor) that Executive believes
that any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Executive to incur any additional
tax or interest under Code Section 409A or the Company independently makes such
determination, the Company shall, after consulting with Executive, reform such
provision to try to comply with or be exempt from Code Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Code Section 409A.  To the extent that any provision hereof is modified in order
to comply with Code Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.
 
(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and (ii)
the date of Executive’s death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 6.17(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
(c)           Any reimbursements or in-kind benefits provided under this
Agreement shall be administered in accordance with Code Section 409A, such
that:  (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during one year shall not affect the expenses eligible for
reimbursement or the in-kind benefits provided in any other year; (ii)
reimbursement of eligible expenses shall be made on or before December 31 of the
year following the year in which the expense was incurred; and (iii) Executive’s
right to reimbursement or
 
 

--------------------------------------------------------------------------------


 
 
in-kind benefits shall not be subject to liquidation or to exchange for another
benefit.  Any tax gross-up payment as provided herein shall be made in any event
no later than the end of the calendar year immediately following the calendar
year in which Executive remits the related taxes, and any reimbursement of
expenses incurred due to a tax audit or litigation shall be made no later than
the end of the calendar year immediately following the calendar year in which
the taxes that are the subject of the audit or litigation are remitted to the
taxing authority, or, if no taxes are to be remitted, the end of the calendar
year following the calendar year in which the audit or litigation is completed.
 
(d)           For purposes of Code Section 409A, Executive’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
 
[Signature Page to Follow]
 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment Number 2 to be
executed this 31 day of December, 2008.
 




 

 
AETNA, INC.



 


 

   /s/ Elease E. Wright   
By:
 
Title:



 

 
EXECUTIVE
 
  /s/ Ronald A. Williams   
Ronald A. Williams



 

